Title: Nicolas G. Dufief to Thomas Jefferson, 4 May 1815
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          Monsieur, A Philadelphie ce 4 mai 1815
           C’est par la faute de Mr Duane que la quinze dollars n’ont point été passés à votre crédit sur ses livres. Le jour même que je
				reçus la lettre où vous m’annonciez que je devais recevoir la traite de 150dlls de Mr P. Gibson, je vis ce Monsieur & voulus lui payer Les 15 dollars. Il refusa de recevoir cet argent comme il me devait beaucoup plus. Je l’en créditai & il oublia de vous en tenir compte Sur
				Ses livres: mais cet oubli est reparé par le reçu ci-Inclus
          De tous les livres que vous me demandez, je ne puis vous procurer que la sagesse de charon, bonne edition en 2 vol 8vo prix cinq dollars cet ouvrage vous Sera envoyé de la manière que vous demandez
				Je me propose de partir dans quelque temps pour l’Europe, afin d’y faire un choix de livres mais je ne
				partirai certainement point, Sans avoir eu l’honneur de recevoir vos ordres à ce Sujet
          Agreez les assurances du profond respect avec lequel
           Je Suis inviolablement
           votre très-dévoué ServiteurN. G. Dufief
         
          Editors’ Translation
          
            Sir,  Philadelphia 4 May 1815
             Mr. Duane is to blame for failing to credit  the fifteen dollars to your account on his books. The very same day I got the letter in which you announced to me that I would receive the draft for 150 dollars from Mr. P. Gibson, I saw this gentleman and tried to pay him the 15 dollars. He refused to accept the money, because he owed me a lot more than that. I credited his account with that sum, but he forgot to do likewise on his own books. The enclosed receipt repairs this oversight.
            Of all the books you request, I can only get you Charron’s De La Sagesse, a good edition in 2 octavo volumes, price five dollars. This work will be sent to you in the manner you desire. I plan to set out for Europe shortly in order to obtain a selection of books, but I will certainly not leave without receiving your orders on this subject
            Accept the assurances of the profound respect with which
             I am inviolably
             your very devoted servantN. G. Dufief
          
        